              Case 1:20-cv-08802-VSB Document 22 Filed 06/09/21 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :                        6/9/2021
JOSHUA KEMP-SMITH, et al.,                                   :
                                                             :
                                         Plaintiffs,         :
                                                             :         20-CV-8802 (VSB)
                           -against-                         :
                                                             :               ORDER
                                                             :
DEL FRISCOS OF NEW YORK, LLC,                                :
                                                             :
                                         Defendant.          :
                                                             :
                                                             :
------------------------------------------------------------ X

 VERNON S. BRODERICK, United States District Judge:

          On June 1, 2021, I issued an order directing the parties to provide me with the terms of their

 settlement for judicial review pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199,

 200 (2d Cir. 2015). (Doc. 19.) Thereafter, Plaintiffs filed a letter stating that each cause of action

 on behalf of each plaintiff was predicated upon the NYLL only; therefore, judicial review of the

 settlement is unnecessary. (Doc. 21.)

          Given that this action only alleges claims under the NYLL, the parties do not need to

 provide me with the terms of their settlement. Accordingly, it is hereby:

          ORDERED that the parties do not need to submit the information regarding their settlement

 that I described in my previous order.

          IT IS FURTHER ORDERED that the above-captioned action is discontinued without costs

 to any party and without prejudice to restoring the action to this Court’s docket if the application to

 restore the action is made within thirty (30) days.

 SO ORDERED.

 Dated:            June 9, 2021
                   New York, New York
